This cause coming on to be heard upon the motion of counsel for respondents to quash the alternative writ of mandamus issued herein, and the Court having *Page 480 
heard argument of counsel for the respective parties it is considered, ordered and adjudged by the Court that the ground of respondent's motion to quash the alternative writ of mandamus in this cause on the ground that petitioner, Alton DENDY, is not qualified to be elected Representative from Gulf County at the special election to be held March 12th, 1935, and, therefore, not qualified to be voted on at said election, be and the same is hereby overruled, this Court holding that petitioner is not so disqualified. It is further ordered and adjudged by the Court that the ground of the motion to quash, that there is no clear legal duty on the part of the respondents to now revise and reprint the ballots so as to show relator's name thereon as a candidate for the said office, be and the same is hereby sustained, and that this proceeding be and it is hereby dismissed.
WHITFIELD, C. J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J. J., concur.